Citation Nr: 0806734	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, status post fusion with 
radiculopathy of the upper extremities.

2.  Service connection for a right clavicle condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 until 
February 1974 and from January 1975 until September 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The December 2003 rating action had awarded service 
connection for right metacarpal fracture residuals, which 
were assigned noncompensable disability evaluation, and had 
denied the claims for service connection for cervical spine 
degenerative disc disease (DDD), right acromioclavicular 
joint arthritis, and chronic chest pain with syncope (it had 
also awarded service connection for bilateral carpal tunnel 
syndrome, but the evaluations assigned to those disorders 
were not appealed).  In February 2004, the veteran submitted 
a notice of disagreement as to the evaluation to the 
metacarpal fracture residuals and to the three denials of 
service connection, and he was sent a statement of the case 
in September 2004.  However, in the substantive appeal 
received on December 30, 2004, he clearly limited his appeal 
to the issues of service connection for DDD of the cervical 
spine and service connection for a right clavicle condition.  
The remaining two issues have thus not been perfected on 
appeal and are not currently before the Board.  

The veteran's original application also included a claim for 
service connection for a left knee disorder.  However, this 
matter is not before the Board because it has not been 
prepared for appellate review. Accordingly, this matter is 
REFERRED to the RO for appropriate action.

REMAND

The veteran claims he has a spine disorder and a right 
shoulder disorder due to service.  Service medical records 
indicate that he requested medical treatment in reference to 
his back, as indicated in November and December of 1976 and 
other records, and reported a problem with his right shoulder 
in his March 1994 retirement examination.   He was provided a 
VA examination in October 2003, at which time he reported 
that his neck pain was due to an injury during his October 
1969 to February 1974 enlistment when a deck hatch fell and 
hit him in the head, causing three weeks of posterior 
cervical and occipital area pain and his being airlifted to 
the Naval Air Station in Charleston, South Carolina.  He 
reported that he has continued to have occipital and high 
posterior cervical pain since that time.  Service medical 
records associated with his October 1969 to February 1974 
enlistment, which had previously not been associated with his 
claims file, do not record that claimed incident.  The 
October 2003 VA examiner found him to have cervical pain due 
to root compression and suspected right shoulder dermatomal 
pain due to low cervical root compression.  Significantly, 
the examiner had conducted the examination without the 
benefit of the claims folder and had only incomplete service 
medical records available that had been provided by the 
veteran (these did not include any records from his 1969 to 
1974 period of service, which is the time frame he has 
claimed an injury was incurred to the cervical area).  This 
calls the adequacy of the examination into question.  
Furthermore, no medical opinion was provided as to the nature 
and etiology of either of his claimed disorders.  

In his October 2003 VA examination, the veteran also reported 
that he was receiving benefits from the Social Security 
Administration (SSA).  He indicated that he was receiving 
benefits in relation to his cervical fusion.  Given the 
veteran's current claim, these records appear to be relevant. 
As such, VA is obliged to attempt to obtain and consider 
those SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2006).  

Accordingly, the case is REMANDED for the following actions:

1. The AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s). All attempts to fulfill 
this development must be documented in 
the claims file. If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.

2.  The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, aggravation, and 
etiology of any spine disorder and any 
right shoulder disorder found to be 
present. The examiner should opine as 
to whether it is at least as likely as 
not (that is, at least a 50-50 degree 
of probability) that any spine disorder 
found to be present had its onset in or 
is related to service. The opinion 
should also address whether any right 
shoulder disorder found to be present 
had its onset in or is related to 
service.  

In doing so, the examiner should 
acknowledge the veteran's report of a 
continuity of symptomatology, the 
statements of record, and the VA and 
private medical records relating to the 
onset and treatment of the veteran's 
disorders.  A clear rationale for all 
opinions is necessary and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board. The disability 
is to be viewed in relation to its 
history.  38 C.F.R. § 4.1.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner must 
state in the examination report that 
the claims folder was so reviewed.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
